     Case 2:20-cv-01556-KJM-DB Document 43 Filed 09/21/21 Page 1 of 4


1    Sheila Mojtehedi, SBN 313002
2      Sheila@mojtehedi.com
     PO Box 15711
3    Newport Beach, CA 92659-5711
     Telephone: (323) 412-0472
4    Fax:        (323) 403-4170
5    Attorneys for Plaintiff / Counter-Defendant
6    AM Helicopter Service, LLC and Third-Party Defendant
     Andy Matischak
7
8
                         UNITED STATES DISTRICT COURT
9
                        EASTERN DISTRICT OF CALIFORNIA
10
11   AM HELICOPTER SERVICE,                CASE NO. 2:20-cv-01556-KJM-DB
12   LLC, a New York limited liability     Hon. Kimberly J. Mueller
     company,                              Courtroom 3
13
14            Plaintiff / Counter -        JOINT STIPULATION TO
              Defendant,
                                           CONTINUE PRE-TRIAL
15                      vs.                SCHEDULING DATES
16   KENTON KIASER, an individual,         ORDER
17   and NICHOLAS G. DiPESO, an
     individual, and DOES 1- 10,
18                                         Complaint Filed: August 3, 2020
                                           Trial Date: N/A
19            Defendants / Counter-
              Claimants.
20
21
22
23
24
25
26
27
28
     Case 2:20-cv-01556-KJM-DB Document 43 Filed 09/21/21 Page 2 of 4


1            1.   The operative complaint in the above-entitled action was filed on
2    August 3, 2020. The plaintiff is AM Helicopter Service, LLC, and defendants are
3    individuals, Kenton Kiaser and Nicholas G. DiPeso. This stipulation is signed on
4    behalf of all parties to the action that are affected by the stipulation.
5            2.   This action concerns a crashed helicopter. A dispute arose between
6    Plaintiff and Defendants as to whether Plaintiff is entitled to remove the helicopter,
7    which is currently stored in Mr. Kiaser’s hangar. Plaintiff filed a motion regarding
8    that issue on July 9, 2021 (Dkt. No. 37), and Defendants opposed (Dkt. 38). The
9    briefing for that motion is complete and the hearing date was August 6, 2021. The
10   parties are currently awaiting the Court’s final order.
11           3.   Given the amount in controversy in this action, the parties are jointly
12   working together to keep costs feasible for all parties. Irrespective of how the Court
13   rules on Plaintiff’s motion, the parties are currently coordinating a date for Plaintiff
14   to inspect the helicopter at Mr. Kiaser’s hangar.
15           4.   The parties jointly agree and request for the Court to continue for the
16   deadline for expert-related discovery and related dates so that Plaintiff may submit
17   photographs of the helicopter for testing and conduct any other testing necessary.
18   Given these facts, the parties submit good cause exists to continue the following
19   deadlines:
20
     Event                         Current Date                  Proposed Date
21
     Expert Disclosures            9/15/2021                     1/26/2022
22
     Rebuttal Expert Witness       10/08/2021                    02/24/2022
23
     Exchange
24
     Expert Discovery              11/01/2021                    04/06/2022
25
     Completion
26
     Dispositive Motion            10/29/2021                    01/28/2022
27
     Hearing Date
28
     Case 2:20-cv-01556-KJM-DB Document 43 Filed 09/21/21 Page 3 of 4


1    Final Pretrial Conference   Not yet set                  N/A
2    and Trial Dates
3          5.    Since filing this action, the parties have propounded and provided
4    responses to written discovery. All party depositions are complete. Trial is not yet
5    scheduled. This is the first request for a continuance of any Court scheduled
6    deadline.
7
8          SO STIPULATED.
9
10   DATED: September 20, 2021             By: /s/ Sheila Mojtehedi
                                               Sheila Mojtehedi
11
                                               Attorneys for Plaintiff /
12                                             Cross-Defendant
                                               AM Helicopter Service, LLC and
13
                                               Third-Party Defendant Andy
14                                             Matischak
15
16
     DATED: September 20, 2021             By: /s/ James R. Donahue___________
17
                                                James R. Donahue
18                                              Stephen J. Mackey
19                                              Attorneys for Defendants /
                                                Counterclaimants Kenton Kiaser and
20                                              Nicholas G. DiPeso
21
22
23
24
25
26
27
28
     Case 2:20-cv-01556-KJM-DB Document 43 Filed 09/21/21 Page 4 of 4


1                                            ORDER
2            Good cause appearing, the court adopts the parties’ stipulation and grants
3    the motion to amend the pretrial scheduling order, ECF Nos. 26, 27, 30. The
4    following deadlines are in effect:
5
     Event                                     Deadline
6
     Expert Disclosures                        1/26/2022
7
     Rebuttal Expert Witness Exchange          02/24/2022
8
     Expert Discovery Completion               04/06/2022
9
     Dispositive Motion Hearing Date           01/21/2022
10
11           IT IS SO ORDERED. This order resolves ECF No. 42.
12   DATED:       September 20, 2021.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
